Memorandum by the Court.
The proof of the commission of rape in the first degree adduced from the victim, a mentally retarded child of 15, was amply supported by “other evidence” (Penal Law, § 2013), including medical proof of a recent rupture of the hymen and resultant bleeding, and medical proof that the girl was incapable of consent. (See People v. Masse, 5 N Y 2d 217, 219.) The identification of defendant by the victim was also strongly supported by other evidence. The corroborative factors included defendant’s contradictory statements; his employment, upon stopping his car to accost young girls on occasions before and after the crime, of the same subterfuges used to entice the complaining witness into his automobile (see People v. Molineux, 168 N. Y. 264, 293, 314); and the identification of the automobile itself. Appellant’s additional assignments of error have been examined and found without merit. Judgment affirmed. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.